DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-35 and 38 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 20 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayss et al. (US Patent Application Publication No. 2004/0076777, hereinafter Bayss)..

In regard to claim 12, Bayss discloses a device (32,44, Figs. 4-5) for accommodating a surgical tool (the device is capable of accommodating a surgical tool via opening (45a), Figs. 4-5) comprising:
a housing (32) having an outer surface defining an opening (via the opening denoted by the rim (32), Figs. 4-5), an interior of the housing defining a canal (via interior of the housing (32)) for receiving a surgical tool (a surgical tool is capable of being received within the interior of the housing (32)), the canal having a first end coupled to the opening and a second end terminating within the housing such that the second end is closed within the housing (Figs. 4-5 show the first end, denoted by rim (32) as open and the second end being closed); and
a seal (44) disposed about the opening to provide sealing (via skirt (38) sealing about the rim (32) of the housing, Figs. 4-5) and configured to provide an indication when the device is warmed up and ready for use (Par. 53, teaches of the lid (44) provided with thermochromic properties such that when the heat transfer to the lid (44) is above a predetermined termperature, it changes color),
wherein the seal is configured to provide sealing (the skirt (38) retains a seal about the rim (32), Figs. 4-5) while the surgical tool is inserted through the seal (a surgical tool is capable of being inserted through the opening (45a) within the lid while the skirt (38) retains a seal with the rim (32), Figs. 4-5).

In regard to claim 13, Bayss teaches wherein the seal is fabricated from a material that changes color upon heating (Par. 15,53).

In regard to claim 14, Bayss teaches wherein the material of the seal is a thermo-chromic elastomeric material (Par. 15,53, the lid (44) is formed of a plastic material which has therm-ochromic properties, the lid being formed of an elastomeric material enabling the skirt to conform when sealing about the rim (32)).

In regard to claim 20, Bayss teaches wherein the indication is visible when the surgical tool is received within the canal (the thermo-chromic properties of the lid are externally visible even if a surgical tool were inserted within opening (45a) of the lid).

In regard to claim 24, Bayss discloses a device (32,44, Figs. 4-5) for accommodating a surgical tool (the device is capable of accommodating a surgical tool via opening (45a), Figs. 4-5) comprising:
a housing (32) having an outer surface defining an opening (via the opening denoted by the rim (32), Figs. 4-5), an interior of the housing defining a canal (via interior of the housing (32)) for receiving a surgical tool (a surgical tool is capable of being received within the interior of the housing (32)), the canal having a first end coupled to the opening and a second end terminating within the housing such that the second end is closed within the housing (Figs. 4-5 show the first end, denoted by rim (32) as open and the second end being closed); and
a seal (44) disposed about the opening to provide sealing (via skirt (38) sealing about the rim (32) of the housing, Figs. 4-5) and configured to provide an indication when the device is warmed up and ready for use (Par. 53, teaches of the lid (44) provided with thermochromic properties such that when the heat transfer to the lid (44) is above a predetermined termperature, it changes color),
wherein the indication is visible when the surgical tool is received within the canal (the thermo-chromic properties of the lid are externally visible even if a surgical tool were inserted within opening (45a) of the lid), and
wherein the seal is configured to provide sealing (the skirt (38) retains a seal about the rim (32), Figs. 4-5) while the surgical tool is inserted through the seal (a surgical tool is capable of being inserted through the opening (45a) within the lid while the skirt (38) retains a seal with the rim (32), Figs. 4-5).

In regard to claim 25, Bayss teaches wherein the seal is fabricated from a material that changes color upon heating (Par. 15,53).

In regard to claim 26, Bayss teaches wherein the seal is fabricated from a thermo-chromic elastomeric material (Par. 15,53, the lid (44) is formed of a plastic material which has therm-ochromic properties, the lid being formed of an elastomeric material enabling the skirt to conform when sealing about the rim (32)).

Response to Arguments
Applicant’s arguments, see after final amendment, filed 3/4/2021, with respect to the anticipatory rejection of Gomez failing to teach “a seal disposed about the opening to provide sealing and configured to provide an indication when the device is warmed up and ready for use” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bayss et al. (US Patent Application Publication No. 2004/0076777, hereinafter Bayss).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 25, 2021